DETAILED ACTION
Claims 1-20 are pending, and claims 8-20 are currently under review.
Claims 1-7 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 8-20, in the reply filed on 7/15/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/923,821, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the disclosure of the provisional application does not apparently provide adequate support for the claimed limitations of optimizing a topography of the material.  Accordingly, claim 9 does not receive priority benefit from the prior-filed provisional application.

Claim Interpretation
In claim 8 line 2, the recitation of “the method comprising the steps of…” should be corrected to recite “the method comprising steps of…”  Appropriate correction is required.  
In claim 9 line 1, the recitation of “further comprising the step of…” should be corrected to recite “further comprising a step of…”  Appropriate correction is required.  The examiner suggests further correction of instances similar to the above in subsequent claims 10-20 to avoid any potential antecedent basis issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the terms “optimizing a topology” and “improve a characteristic”, which are indefinite because they are qualitative terms and have not been further defined by the claim.  Specifically, the examiner notes that “optimizing a topology” can refer to different concepts (ie. either smoothening or roughening a surface) depending on the desired application.  Similarly, “improving a characteristic” can also refer to different concepts (ie. either increasing strength or decreasing strength) depending on the desired application.  Thus, it is unclear to the examiner as to what the meets and bounds of the scope of the claim are required in terms of concrete, tangible properties.  The examiner interprets the above limitations to be met by any change in topography and properties that would have been considered to be beneficial by one of ordinary skill.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US 2015/0044084) alone or alternatively in view of Steiner (US 2017/0001263).
Regarding claims 8, 11, and 15, Hofmann et al. discloses a method of additively manufacturing articles having variable magnetic characteristics for applications such as magnetic motors [abstract, 0032, 0065].  The examiner considers the disclosure of magnetic materials and magnetic motors by Hofmann et al. to meet the limitations of “magnetically-enabled” and “electro-mechanical” parts, respectively.  
Hofmann et al. discloses that the method can be a LENS method, which includes metal powder deposition onto a substrate and melting of said metal powder to form a layer, which is repeated to form additional, subsequent material layers [0007, 0097, 0103].  Hofmann et al. further teaches that the metal powder material can include magnetic powders, which the examiner considers to be “magnetically permeable” as magnetic powders are susceptible (ie. permeable) to magnetic fields and thus do not insulate against magnetic fields, as would have been recognized by one of ordinary skill.  Hofmann et al. discloses that magnetic powders and non-magnetic powders can be utilized to form alternating magnetic and non-magnetic zones which further include gradient transition regions of the at least two distinct materials (ie. magnetic and non-magnetic materials) [0011, 0065, 0163, fig.1,3].  
The examiner submits that the above process of Hofmann et al. would naturally encompass obtaining bi-material properties by forming layers of a first material (ie. first layers), layers of the transition region (ie. second layers made up of the first and second materials), and layers of the second material (ie. third layers) as claimed.  Alternatively, Steiner also discloses additive manufacturing of articles having bi-metallic characteristics by the same method of forming different layers of a first material, transition layers of a first and second material blended together, and layers of a second material [abstract, fig.1-2].  Therefore, it would have been obvious to modify the method of Hofmann et al. by forming layers as disclosed by Steiner to obtain an article having bi-metallic characteristics as taught by Steiner.
Regarding claim 9, the aforementioned prior art discloses the method of claim 8 (see previous).  Hofmann et al. further teaches designing the compositional gradient trajectory to achieve desired properties, including magnetic properties [0017, 0163, 0181, claim22].  The examiner submits that designing the structure of the gradient transition region (ie. structural arrangement of the magnetic and non-magnetic materials) to achieve desired properties meets the instantly claimed limitation of “optimizing a topography…to improve a characteristic”.
Regarding claim 10, the aforementioned prior art discloses the method of claim 8 (see previous).  Hofmann et al. further teaches that heat treatment can be performed after laser sintering to remove porosity [0193].  Although the relied-upon disclosure of Hofmann et al. is directed specifically to LENS, the examiner submits that LENS and direct laser sintering are similar methods of direct metal deposition as recognized by Hofmann et al. [0008], and one of ordinary skill would understand that an article made by LENS can also be heat treated if necessary.  Thus, it would have been obvious to perform heat treatment after LENS to lower porosity as taught by Hofmann et al.  Since Hofmann et al. is silent regarding removal of the substrate, the examiner submits that said substrate would still be connected to the article during heat treatment absent a specific teaching to the contrary, which meets the limitation of “heat treating…on the build plate”.
Regarding claims 12 and 17, the aforementioned prior art discloses the method of claims 11 and 15 (see previous).  As stated above, Hofmann et al. expressly teaches forming a motor having alternating magnetic and non-magnetic zones [0011, 0065, fig.1,3].  Hofmann et al. further teaches that the materials can be stainless steel and non-stainless steel [0031].  The examiner notes that stainless steel is a high strength steel and can be non-magnetic (ie. not magnetically permeable) as would have been recognized by one of ordinary skill.  Accordingly, said stainless steel would correspond to the non-magnetic material in the motor article of Hofmann et al., and the aforementioned non-stainless steel would correspond to the magnetic material, which meets the limitation of a “magnetically permeable steel” as claimed.
Regarding claims 13 and 18, the aforementioned prior art discloses the method of claims 11 and 15 (see previous).  Hofmann et al. further depicts two transition regions [fig.1].  Hofmann et al. also teaches formation of “at least one compositional gradient transition region” which includes more than one (ie. two or more) as would have been recognized by one of ordinary skill [0011].
Regarding claims 14 and 16, the aforementioned prior art discloses the method of claims 11 and 15 (see previous).  Hofmann et al. further discloses that it is necessary to determine appropriate materials and composition gradient to obtain a desired property and shape [0009, 0204].  The examiner submits that these considerations of Hofmann et al. meet the instant claim because determination of the aforementioned parameters would naturally encompass these steps.  Specifically, one of ordinary skill would recognize that calculation of an amount of first material to be deposited and calculation of when to start deposition of a second material once a desired amount of said first material is deposited would naturally flow from the disclosure of Hofmann et al. wherein accurate compositional control is required in order to accurately achieve the desired gradient transition region and properties.  See MPEP 2145(II).  Hofmann et al. further teaches that determination and formation of the gradient transition region can be controlled by a computer, which meets the limitation of “a processor configured to…” [0097, 0171].
Regarding claim 19, the aforementioned prior art discloses the method of claim 15.  Hofmann et al. discloses that the transition region can have different compositional increments depending on the desired composition, which is considered to meet the limitation of the transition region “being dependent” on material type/parameters [0181].
Regarding claim 20, the aforementioned prior art discloses the method of claim 15.  Hofmann et al. further discloses that a transition region includes formation of “many new compositions” such as intermetallic phases, not just the first and second materials [0167-0169].  Thus, the examiner interprets this to mean that the transition region includes at least the first material, second material, and “many new compositions” in addition to said first and second materials (ie. at least three).  Alternatively, Hofmann et al. also discloses that the transition regions include “at least two distinct materials”, which overlaps with the range of “at least three” as claimed [0011].  See MPEP 2144.05(I).
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US 2015/0044084) alone or in view of Steiner (US 2017/0001263) as applied to claims 11 and 15 above, and further in view of Dutta et al. (WO2019108719) and/or Rock et al. (US 5,555,481).
Regarding claims 14 and 16, the aforementioned prior art discloses the method of claims 11 and 15 (see previous).  The aforementioned prior art does not expressly teach that a processor performs a step of calculating consumed mass during deposition of the first plurality of layers and triggers deposition of the second plurality of layers as claimed.  However, this feature would have been obvious in view of the prior art.  
Dutta et al. discloses a direct metal deposition apparatus [abstract]; wherein said apparatus includes an assembly and controller (ie. processor) for measuring and controlling powder mass flow such that a desired amount of powder can be accurately deposited [0005-0006, 0026, fig.5].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by including a step of measuring deposited powder mass such that powder deposition can accurately be controlled.  The examiner considers measuring powder flow to meet the limitation of calculating a mass of consumed powder as claimed because powder flow corresponds to an amount of powder deposited (ie. consumed).
The aforementioned prior art and Dutta et al. do not teach said measured powder flow serves to trigger a deposition of a second plurality of layers.  Rock et al. discloses a method of additive manufacturing from two different materials, wherein a controller is utilized to initiate and halt material deposition depending on predetermined, desired parameters such as material composition, wherein a second material deposition is initiated upon halting of a first material deposition such that a desired pattern can be obtained [col.7 ln.1-30, fig.3-4].  Therefore, it would have been obvious to one of ordinary skill to modify the method powder mass measurement during deposition of the aforementioned prior art and Dutta et al. by controlling the initiation/halting of powder deposition based on powder composition as taught by Rock et al., wherein the computer control of Rock et al. would be recognized by one of ordinary skill to be capable of achieving high accuracy. 
The examiner notes that the combined prior art suggests a method of additive manufacturing including depositing pluralities of powder layers (disclosed by Hofmann et al.), wherein said additive manufacturing can further include a calculation of first deposited powder mass (disclosed by Dutta et al.) and initiation of second deposited powder based on predetermined parameters such as material composition (disclosed by Rock et al.), which is considered to meet the claimed limitations of calculated a deposited mass and triggering deposition of the second plurality of layers “according to a predetermined amount of mass”.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734